      Case 2:20-cr-00054 Document 25 Filed 03/10/20 Page 1 of 1 PageID #: 121



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY

UNITED STATES OF AMERICA

vs.                                           CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,



                                            ORDER

        On the 10th day of March 2020, the Grand Jury, after retiring to its chambers and having

considered its presentments, returned a report to the Court and presented the above-captioned

matter as an indictment to be returned this date.

        Upon motion made by the United States, it is hereby ORDERED that a bench warrant be

issued forthwith for the defendant.      Law enforcement officers shall be authorized to take

necessary and appropriate measures to effect defendant=s arrest.

        The Clerk is directed to send a copy of this Order to the United States Attorney, United

States Marshal, and the United States Probation Office.



                                              ENTER: March 10, 2020
